Case: 16-17486   Date Filed: 11/02/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17486
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:15-cr-00003-LJA-CHW-11



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ONTARIAN GREEN,
a.k.a. Shenard,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (November 2, 2017)

Before WILLIAM PRYOR, NEWSOM and FAY, Circuit Judges.

PER CURIAM:
               Case: 16-17486      Date Filed: 11/02/2017    Page: 2 of 4


      Ontarion Green appeals his sentence of 45 months of imprisonment

following his plea of guilty to conspiring to distribute cocaine. 21 U.S.C. §§ 846,

841(a)(1), 841(b)(1)(C). Green challenges as procedurally unreasonable the

addition of two points to his criminal history score for committing his offense

while serving a criminal justice sentence. See United States Sentencing § 4A1.1(d)

(Nov. 2015). Green also challenges as substantively unreasonable his sentence to a

term 12 months above his advisory guideline range. Because the district court

correctly decided that Green’s plea of guilty provided the factual basis to increase

his criminal history score and reasonably determined that Green’s conduct and

demeanor warranted an upward variance, we affirm.

      Green’s sentence is procedurally reasonable. A defendant is subject to an

increase of his criminal history score if he “committed the instant offense while

under any criminal justice sentence, including probation . . . .” Id. Green pleaded

guilty and admitted to the facts in his superseding information that he “unlawfully

and knowingly conspire[d] to distribute . . . cocaine . . . from on or about January

1, 2011, to on or about August 31, 2014.” See Moore v. United States, 425 F.2d
1290, 1291 (5th Cir. 1970) (“A plea of guilty knowingly and understandingly made

is an admission of all facts alleged in the . . . information . . . .”). And Green

acknowledged during his change of plea hearing that he committed the offense

“between January 1st, 2011, and August 21st, 2014.” As the district court stated


                                            2
               Case: 16-17486     Date Filed: 11/02/2017    Page: 3 of 4


during sentencing, Green’s “guilty plea” established “that he was engaged in the

conspiracy” while completing a sentence to 10 years of probation for selling

cocaine, which began on February 17, 2003, and ended on February 17, 2013.

Green argues that his specific admission to calling his coconspirators in April 2013

“limited [his] involvement” in the conspiracy, but Green “cannot . . . ignore the

plain wording of the [information],” which “on its face” establishes the duration of

his crime, see United States v. Helmich, 704 F.2d 547, 548 (11th Cir. 1983)

(rejecting argument that prosecution was barred by the statute of limitation because

“the indictment on its face [did not] show[] that the limitations period had

expired”). Because Green participated in the conspiracy while “under a[] criminal

justice sentence . . . [of] probation,” the district court correctly added two points to

his criminal history score. See U.S.S.G. § 4A1.1(d).

      Green’s sentence of 45 months is substantively reasonable. While on

probation for selling cocaine, Green conspired to distribute between 100 and 200

grams of the same illegal substance. With an offense level of 16 and a criminal

history of III, Green faced an advisory sentencing range of 27 to 33 months of

imprisonment. But the district court reasonably determined to “vary upward from

the guidelines and . . . [impose] an additional 12 months of incarceration” based on

Green’s “behavior during [sentencing], . . . his history and characteristics, . . . [and]

the need to promote respect for the law.” See 18 U.S.C. § 3553(a). As the district


                                           3
              Case: 16-17486     Date Filed: 11/02/2017   Page: 4 of 4


court stated, Green exhibited a disrespect for authority by reoffending, by

“smirk[ing]” at the judge, and by falsely testifying that he joined the conspiracy in

April 2013, and he exhibited an indifference to his community by perpetuating its

drug problems and blaming it for his crimes. We cannot say that the district court

abused its discretion by sentencing Green to a term that is far below his maximum

statutory sentence of 20 years of imprisonment. See United States v. Croteau, 819
F.3d 1293, 1310 (11th Cir.), cert. denied, 137 S. Ct. 254 (2016).

      We AFFIRM Green’s sentence.




                                          4